Exhibit 10.16

PHILLIPS 66

EXECUTIVE SEVERANCE PLAN

The Phillips 66 Executive Severance Plan (the “Plan”) is hereby adopted
effective as of the “Effective Time” defined in the Employee Matters Agreement
by and between ConocoPhillips and Phillips 66 (the “Effective Time”) and
conditioned on the occurrence of the “Distribution” defined in such Employee
Matters Agreement (the “Distribution”).

Phillips 66 was a subsidiary of ConocoPhillips (“COP”) prior to the
Distribution. As a result of the Distribution, COP distributed its interest in
Phillips 66 to its shareholders. Certain employees of ConocoPhillips Company and
other subsidiaries of COP whose employment duties were primarily related to the
business activities of Phillips 66 and its subsidiaries transferred employment
to Phillips 66 Company or other subsidiaries of Phillips 66 as of the Effective
Time. No Eligible Employee shall be treated as incurring a Severance or
Separation from Service as a result of (i) the Distribution, (ii) the Eligible
Employee’s transfer to the Controlled Group in connection with the Distribution,
or (iii) the Eligible Employee’s transfer to ConocoPhillips Company or any other
subsidiary of COP in connection with the Distribution.

The Plan is adopted for the benefit of certain employees of the Company and its
Subsidiaries. All capitalized terms used herein are defined in Section 1 hereof.
This Plan is intended to be a plan maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees, within the meaning of Title I of the Employee Retirement
Income Security Act of 1974, as amended and shall be interpreted in a manner
consistent with such intention.

SECTION 1. DEFINITIONS. As hereinafter used:

1.1 “Board” means the Board of Directors of the Company.

1.2 “Cause” means (i) the willful and continued failure by the Eligible Employee
to substantially perform the Eligible Employee’s duties with the Employer (other
than any such failure resulting from the Eligible Employee’s incapacity due to
physical or mental illness), or (ii) the willful engaging, not in good faith, by
the Eligible Employee in conduct which is demonstrably injurious to the Company
or any of its Subsidiaries, monetarily or otherwise.

 

1



--------------------------------------------------------------------------------

1.3 “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time.

1.4 “Company” means Phillips 66 or any successors thereto.

1.5 “Controlled Group” shall mean Phillips 66 and its Subsidiaries.

1.6 “Credited Compensation” of a Severed Employee means the aggregate of the
Severed Employee’s annual base salary plus his or her annual incentive
compensation, each as further described below. For purposes of this definition,
(a) annual base salary shall be determined immediately prior to the Severance
Date and (b) annual incentive compensation shall be deemed to equal the Severed
Employee’s most recently established target (determined at one hundred percent
of target) for annual incentive compensation for such employee prior to such
employee’s Severance Date pursuant to the Variable Cash Incentive Program or its
successor program maintained by the Employer.

1.7 “Effective Date” means the date first stated above as the effective date of
this Plan.

1.8 “Eligible Employee” means any employee that is a Tier 1 Employee or a Tier 2
Employee, other than those employees who are listed on Exhibit B.

1.9 “Employer” means the Company or any of its Subsidiaries.

1.10 “Person” means any individual, firm, corporation, partnership, association,
trust, unincorporated organization, or other entity.

1.11 “Plan” means the Phillips 66 Executive Severance Plan, as set forth herein,
as it may be amended from time to time.

1.12 “Plan Administrator” means the person or persons appointed from time to
time by the Board, which appointment may be revoked at any time by the Board.

1.13 “Retirement Plans” means the Phillips 66 Retirement Plan and the Phillips
66 Key Employee Supplemental Retirement Plan.

1.14 “Separation from Service” means the date on which the Participant separates
from service with the Controlled Group within the meaning of Code section 409A,
whether by reason of death, disability, retirement, or otherwise. In determining
Separation from Service, with regard to a bona fide leave of absence that is due
to any

 

2



--------------------------------------------------------------------------------

medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six months, where such impairment causes the Employee to be unable to
perform the duties of his or her position of employment or any substantially
similar position of employment, a 29-month period of absence shall be
substituted for the six-month period set forth in section 1.409A-1(h)(1)(i) of
the regulations issued under section 409A of the Code, as allowed thereunder.

1.15 “Severance” means the termination of an Eligible Employee's employment with
the Employer by the Employer other than for Cause. An Eligible Employee will not
be considered to have incurred a Severance if his employment is discontinued by
reason of the Eligible Employee’s death or a physical or mental condition
causing such Eligible Employee’s inability to substantially perform his duties
with the Employer and entitling him or her to benefits under any long-term sick
pay or disability income policy or program of the Employer. Furthermore, an
Eligible Employee will not be considered to have incurred a Severance if
employment with the Employer is discontinued after the Eligible Employee has
been offered employment with another employer that has purchased a Subsidiary or
division of the Company or all or substantially all of the assets of an a
Subsidiary or division of the Company and the offer of employment from the other
employer is at the same or greater salary and the same or greater target bonus
as the Eligible Employee has at that time from the Employer. An Eligible
Employee will not be considered to have incurred a Severance as a result of
(i) the Distribution, (ii) the Eligible Employee’s transfer to the Controlled
Group in connection with the Distribution, or (iii) the Eligible Employee’s
transfer to ConocoPhillips Company or any other subsidiary of COP in connection
with the Distribution. Still further, an Eligible Employee will not be
considered to have incurred a Severance if employment with the Employer is
discontinued and the Eligible Employee is also eligible for payments under the
Phillips 66 Key Employee Change in Control Severance Plan. Furthermore, in order
to be considered a Severance, the termination must also meet the requirements of
a Separation from Service.

1.16 “Severance Date” means the date on which an Eligible Employee incurs a
Severance.

1.17 “Severance Pay” means the payment determined pursuant to Section 2.1
hereof.

1.18 “Severed Employee” means an Eligible Employee who has incurred a Severance.

1.19 “Subsidiary” means any corporation or other entity that is treated as a
single employer with Phillips 66 after the Distribution, under section 414(b) or
(c) of the Code; provided, that in making this determination, in applying
section 1563(a)(1), (2), and (3)

 

3



--------------------------------------------------------------------------------

of the Code for purposes of determining a controlled group of corporations under
section 414(b) of the Code and for purposes of determining trades or businesses
(whether or not incorporated) under common control under regulation section
1.414(c)-2 for purposes of section 414(c) of the Code, the language “at least
80%” shall be used without substitution as allowed under regulations pursuant to
section 409A of the Code.

1.20 “Tier 1 Employee” means any employee of the Employer who is in salary grade
26 or above (under the salary grade schedule of the Company on the Effective
Date, with appropriate adjustment for any subsequent change in such salary grade
schedule) on the Severance Date.

1.21 “Tier 2 Employee” means any employee of the Employer, other than a Tier 1
Employee, who is in salary grade 23 or above (under the salary grade schedule of
the Company on the Effective Date, with appropriate adjustment for any
subsequent change in such salary grade schedule) on the Severance Date.

SECTION 2. BENEFITS.

2.1 Subject to Section 2.7, each Severed Employee shall be entitled to receive
Severance Pay equal to the sum of the amounts determined under Sections 2.1(a),
(b), and (c). Furthermore, for purposes of Employer compensation plans,
programs, and arrangements, each Severed Employee shall be considered to have
been laid off by the Employer.

 

  (a) The amount that is the Severed Employee’s Credited Compensation,
multiplied by (i) 2, in the case of a Tier 1 Employee or (ii) 1.5 in the case of
a Tier 2 Employee.

 

4



--------------------------------------------------------------------------------

  (b) The amount that is the present value, determined as of the Severed
Employee’s Severance Date, of the increase in benefits under the Retirement
Plans that would result if the Severed Employee was credited with the following
number of additional years of age and service under the Retirement Plans: (i) 2,
in the case of a Tier 1 Employee or (ii) 1.5, in the case of a Tier 2 Employee;
provided, however, that in calculating (b), if the Severed Employee is entitled
under the Retirement Plans to any additional credited service due to the
circumstances of the Severed Employee’s termination, then the amount of the
present value of the increased benefits called for in the determination of
(b) shall be reduced by the amount of the present value of the increased
benefits under the Retirement Plans calculated after taking into account the
circumstances of the Severed Employee’s termination, but not below zero. Present
value shall be determined based on the assumptions utilized under the Phillips
66 Retirement Plan for purposes of determining contributions under Code
Section 412 for the most recently completed plan year.

 

  (c) The amount that is equal to either (i) or (ii), as applicable, plus either
(iii) or (iv), as applicable, plus (v), if applicable, plus (vi), if applicable:

 

  (i) If the Severed Employee was enrolled in company-sponsored medical coverage
on the Severance Date, an amount equal to 6 times the difference between the
COBRA participant contribution rate and the active employee contribution rate,
each as of the Severance Date, for the type of coverage in which the Tier 2
Employee was enrolled.

 

  (ii) If the Severed Employee was not enrolled in company-sponsored medical
coverage on the Severance Date, an amount equal to 18 times the difference
between the COBRA participant contribution rate and the active employee
contribution rate, each as of the Severance Date, for PPO medical coverage.

 

  (iii) If the Severed Employee was enrolled in company-sponsored dental
coverage on the Severance Date, an amount equal to 6 times the difference
between the COBRA participant contribution rate and the active employee
contribution rate, each as of the Severance Date, for the type of coverage in
which the Tier 2 Employee was enrolled.

 

  (iv) If the Severed Employee was not enrolled in company-sponsored dental
coverage on the Severance Date, an amount equal to 18 times the difference
between the COBRA participant contribution rate and the active employee
contribution rate, each as of the Severance Date, for dental coverage (using the
Phillips 66 dental option coverage).

 

5



--------------------------------------------------------------------------------

  (v) In the case of a Tier 1 Employee, an amount equal to the sum of 6 times
the COBRA participant contribution rate, as of the Severance Date, for PPO
medical coverage plus 6 times the COBRA participant contribution rate, as of the
Severance Date, for dental coverage (using the Phillips 66 dental option
coverage).

 

  (vi) If any persons qualified as eligible dependents of the Severed Employee
under the applicable company-sponsored medical or dental coverage in which the
Severed Employee was enrolled on the Severance Date, an amount equal to the sum
of the differences, for each such eligible dependent, between the COBRA eligible
dependent contribution rate and the eligible dependent contribution rate for
eligible dependents of active employees, each as of the Severance Date, for the
medical and/or dental coverage in which the Severed Employee was enrolled on the
Severance Date, as applicable, times the factor set forth in the applicable
Section 2.1(c)(i) or (ii), (c)(iii) or (iv), and (c)(v); provided, that if the
Severed Employee was not enrolled for medical or dental coverage, then the
eligibility and amount for each dependent shall be determined as if the Severed
Employee had been enrolled in the PPO medical coverage or dental coverage (using
the Phillips 66 dental option coverage), as applicable, on the Severance Date.

2.2 Subject to Section 2.7, Severance Pay (as well as any amount payable
pursuant to Section 2.4 hereof) shall be paid to an eligible Severed Employee in
a cash lump sum on the first business day immediately following 10 days after
the end of the period for executing and delivering the Severed Employee’s
release, as set forth in Section 2.7.

2.3 Subject to Section 2.7, for a period of (a) 24 months, in the case of a Tier
1 Employee or (b) 18 months, in the case of a Tier 2 Employee, beginning the
first of the month following the termination of active employee benefits, the
Company shall arrange to provide the Severed Employee and his eligible
dependents certain benefits, as enumerated below, similar to those the Severed
Employee and his eligible dependents had immediately prior to the Severed
Employee’s Severance Date. These benefits will be provided at no greater cost to
the Severed Employee than active employee rates for the plan year of coverage
provided the benefits continue to be offered by the Company to active employees
and the Severed Employee and his eligible dependents meet the same eligibility
criteria for the benefits as an active employee and dependents of an

 

6



--------------------------------------------------------------------------------

active employee. Depending on coverages prior to the Severed Employee’s
Severance Date, these benefits could include the following, but do not include
any other benefits offered by the Company: Life Insurance, which includes Basic,
Executive Basic, Supplemental, and Dependent Life; and Personal Accident
Insurance. Severed employees may also continue Executive Life directly through
the vendor to be paid for by the Severed Employee. Nothing herein shall prevent
a Severed Employee or eligible dependents of a Severed Employee from electing to
receive COBRA continuation coverage of health benefits subject to COBRA, in
accordance with the applicable provisions of the law and the applicable plans.
While as an active employee the Severed Employee may have been able to make
employee contributions or pay premiums for certain coverage through a pre-tax
salary reduction arrangement, that will not continue after the Severed
Employee’s Severance Date. The cost of these benefits will not be adjusted to
reflect that the Severed Employee’s cost will no longer be pre-tax. All other
active employee benefits, not specifically mentioned above, are excluded,
although if any of the benefits specifically mentioned above are replaced with a
similar benefit after the Severed Employee’s Severance Date, such replacement
benefits are to be considered as mentioned specifically above even though their
names, terms, and conditions may have been changed. Such benefits shall not be
provided (except to the extent as may be required by law) during any period when
the Severed Employee is eligible to receive such benefits from another employer
or from an Employer or if the Severed Employee has resumed working for an
Employer. The Severed Employee is obligated to inform the Company when or if
they become eligible to receive such benefits from another employer.

2.4 Each Severed Employee shall be entitled to receive the employee’s full
salary through the Severance Date and, subject to Section 2.7 but
notwithstanding any provision of the Company’s Variable Cash Incentive Program
or similar annual bonus incentive plan to the contrary, shall be eligible for
consideration for an award under such program or plan when awards are made with
regard to the fiscal year under such program or plan in which the Severance Date
occurred.

2.5 Each party to any dispute concerning this Plan shall be responsible for that
party’s own legal fees and expenses; provided, however, that the arbitrator
appointed pursuant to Section 3.2 of this Plan may award reasonable legal fees
and expenses to an Eligible Employee if the arbitrator determines that the
Company’s denial of the claim of the Eligible Employee was not reasonable.

2.6 The Company shall be entitled to withhold and/or to cause to be withheld
from amounts to be paid to the Severed Employee hereunder any federal, state, or
local withholding or other taxes or charges which it is from time to time
required to withhold.

 

7



--------------------------------------------------------------------------------

2.7 No Severed Employee shall be eligible to receive Severance Pay or other
benefits under the Plan unless he or she first executes a written release
substantially in the form attached as Exhibit A hereto (or, if the Severed
Employee was not a United States employee, a similar release which is in
accordance with the applicable laws in the relevant jurisdiction) and, to the
extent such release is revocable by its terms, only if the Severed Employee does
not revoke it, and unless he or she also, at the request of the Company,
executes a written agreement not to compete with the Company, with such terms
and conditions as may be proposed by the Company at the time. Such release and,
if requested, such agreement not to compete must be executed and delivered to
the Company within 30 days of the Employee’s Severance Date.

SECTION 3. PLAN ADMINISTRATION.

3.1 The Plan Administrator shall administer the Plan and may interpret the Plan,
prescribe, amend, and rescind rules and regulations under the Plan and make all
other determinations necessary or advisable for the administration of the Plan,
subject to the provisions of the Plan. The Plan Administrator shall have
absolute discretion and authority in carrying out its responsibilities, and all
interpretations of the Plan, determinations of eligibility under the Plan,
determinations to grant or deny benefits under the Plan, or findings of fact or
resolutions related to the Plan and its administration that are made by the Plan
Administrator shall be binding, final, and conclusive on all parties.

3.2 Claims Procedures. Any claim for benefits hereunder shall be presented in
writing to the Plan Administrator for consideration, grant, or denial. Claimants
will be notified in writing of approved claims, which will be processed as
claimed. A claim is considered approved only if its approval is communicated in
writing to a claimant.

 

  (a) In the case of a denial of a claim respecting benefits paid or payable
with respect to a Participant, a written notice will be furnished to the
claimant within 90 days of the date on which the claim is received by the Plan
Administrator. If special circumstances (such as for a hearing) require a longer
period, the claimant will be notified in writing, prior to the expiration of the
90-day period, of the reasons for an extension of time; provided, however, that
no extensions will be permitted beyond 90 days after the expiration of the
initial 90-day period. A denial or partial denial of a claim will be dated and
signed by the Plan Administrator and will clearly set forth:

 

  (i) the specific reason or reasons for the denial;

 

8



--------------------------------------------------------------------------------

  (ii) specific reference to pertinent Plan provisions on which the denial is
based;

 

  (iii) a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  (iv) an explanation of the procedure for review of the denied or partially
denied claim set forth below.

 

  (b) Upon denial of a claim, in whole or in part, a claimant or his duly
authorized representative will have the right to submit a written request to a
committee of individuals established by the Board (the “Claims Committee”) for a
full and fair review of the denied claim by filing a written notice of appeal
with the Claims Committee within 60 days of the receipt by the claimant of
written notice of the denial of the claim. A claimant or the claimant’s
authorized representative will have, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits and may submit issues and comments in
writing. The review will take into account all comments, documents, records, and
other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination. If the claimant fails to file a request for review within
60 days of the denial notification, the claim will be deemed abandoned and the
claimant precluded from reasserting it. If the claimant does file a request for
review, his request must include a description of the issues and evidence he
deems relevant. Failure to raise issues or present evidence on review will
preclude those issues or evidence from being presented in any subsequent
proceeding or judicial review of the claim.

 

  (c) The Claims Committee will provide a prompt written decision on review. If
the claim is denied on review, the decision shall set forth:

 

  (i) the specific reason or reasons for the adverse determination;

 

  (ii) specific reference to pertinent Plan provisions on which the adverse
determination is based;

 

  (iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and

 

9



--------------------------------------------------------------------------------

  (iv) a statement describing any voluntary appeal procedures offered by the
Plan and the claimant’s right to obtain the information about such procedures.

 

  (d) A decision will be rendered no more than 60 days after the Claims
Committee’s receipt of the request for review, except that such period may be
extended for an additional 60 days if the Claims Committee determines that
special circumstances (such as for a hearing) require such extension. If an
extension of time is required, written notice of the extension will be furnished
to the claimant before the end of the initial 60-day period.

 

  (e) To the extent permitted by law, decisions reached under the claims
procedures set forth in this Section shall be final and binding on all parties.
No legal action for benefits under the Plan shall be brought unless and until
the claimant has exhausted his remedies under this Section. In any such legal
action, the claimant may only present evidence and theories which the claimant
presented during the claims procedure. Any claims which the claimant does not in
good faith pursue through the review stage of the procedure shall be treated as
having been irrevocably waived. Judicial review of a claimant’s denied claim
shall be limited to a determination of whether the denial was an abuse of
discretion based on the evidence and theories the claimant presented during the
claims procedure.

 

  (f) Except as provided in the preceding portion of this Section 3.2, all
disputes under this Plan shall be settled exclusively by binding arbitration in
Houston, Texas, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.

3.3 The Plan Administrator may delegate any of its duties hereunder to such
person or persons from time to time as it may designate.

3.4 The Plan Administrator is empowered, on behalf of the Plan, to engage
accountants, legal counsel, and such other personnel as it deems necessary or
advisable to assist it in the performance of its duties under the Plan. The
functions of any such persons engaged by the Plan Administrator shall be limited
to the specified services and duties for which they are engaged, and such
persons shall have no other duties, obligations or responsibilities under the
Plan. Such persons shall exercise no discretionary authority or discretionary
control respecting the management of the Plan. All reasonable expenses thereof
shall be borne by the Employer.

 

10



--------------------------------------------------------------------------------

SECTION 4. DURATION; AMENDMENT; AND TERMINATION.

4.1 This Plan shall be effective on the Effective Date. This Plan shall continue
in effect unless and until it is terminated as provided in Section 4.2.

4.2 This Plan may be amended from time to time during its term by the Company
acting through its Board of Directors or, to the extent authorized by the Board
of Directors, its officers. The Company may, by action of its Board of
Directors, terminate this Plan at any time.

SECTION 5. GENERAL PROVISIONS.

5.1 Except as otherwise provided herein or by law, no right or interest of any
Eligible Employee under the Plan shall be assignable or transferable, in whole
or in part, either directly or by operation of law or otherwise, including
without limitation by execution, levy, garnishment, attachment, pledge, or in
any manner; no attempted assignment or transfer thereof shall be effective; and
no right or interest of any Eligible Employee under the Plan shall be liable
for, or subject to, any obligation or liability of such Eligible Employee. When
a payment is due under this Plan to a Severed Employee who is unable to care for
his or her affairs, payment may be made directly to his or her legal guardian or
personal representative.

5.2 If any Employer is obligated by law or by contract to pay severance pay, a
termination indemnity, notice pay, or the like, to a Severed Employee, or if any
Employer is obligated by law to provide advance notice of separation (“Notice
Period”) to a Severed Employee, then any Severance Pay hereunder to such Severed
Employee shall be reduced by the amount of any such severance pay, termination
indemnity, notice pay, or the like, as applicable, and by the amount of any
compensation received during any Notice Period. This provision specifically
includes any payments or obligations under the Phillips 66 Severance Pay Plan.
Furthermore, if an Eligible Employee has willful and bad faith conduct
demonstrably injurious to Company or its Subsidiaries, monetarily or otherwise,
after receiving Severance Pay, the Company may offset an amount equal to such
Severance Pay against any other amounts due from other plans or programs, unless
otherwise required by law.

5.3 Neither the establishment of the Plan, nor any modification thereof, nor the
creation of any fund, trust, or account, nor the payment of any benefits shall
be construed as giving any Eligible Employee, or any person whomsoever, the
right to be retained in the service of the Employer, and all Eligible Employees
shall remain subject to discharge to the same extent as if the Plan had never
been adopted.

 

11



--------------------------------------------------------------------------------

5.4 If any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.

5.5 This Plan shall be binding upon the heirs, executors, administrators,
successors, and assigns of the parties, including each Eligible Employee,
present and future, and any successor to the Employer.

5.6 The headings and captions herein are provided for reference and convenience
only, shall not be considered part of the Plan, and shall not be employed in the
construction of the Plan.

5.7 The Plan shall not be funded. No Eligible Employee shall have any right to,
or interest in, any assets of any Employer that may be applied by the Employer
to the payment of benefits or other rights under this Plan.

5.8 Any notice or other communication required or permitted pursuant to the
terms hereof shall have been duly given when delivered or mailed by United
States Mail, first-class, postage prepaid, addressed to the intended recipient
at his, her or its last known address.

5.9 This Plan shall be construed and enforced according to the laws of the State
of Delaware.

The Plan is hereby adopted effective as of the Effective Time and conditioned on
the occurrence of the Distribution.

Executed this 24th day of April 2012, by a duly authorized officer of the
Company.

 

/s/ Greg C. Garland

Greg C. Garland, President

 

12



--------------------------------------------------------------------------------

Exhibit A

WAIVER AND RELEASE OF CLAIMS

In consideration of, and subject to, the payments to be made to me by Phillips
66, a Delaware corporation (the “Company”) or any of its subsidiaries, pursuant
to the Phillips 66 Executive Severance Plan (the “Plan”), which I acknowledge
that I would not otherwise be entitled to receive, I hereby waive any claims I
may have for employment or re-employment by the Company or any subsidiary or
parent of the Company after the date hereof, and I further agree to and do
release and forever discharge the Company or any subsidiary or parent of the
Company, and their respective past and present officers, directors,
shareholders, employees, and agents from any and all claims and causes of
action, known or unknown, arising out of or relating to my employment with the
Company or any subsidiary or parent of the Company, or the termination thereof,
including, but not limited to, wrongful discharge, breach of contract, tort,
fraud, the Civil Rights Acts, Age Discrimination in Employment Act, Employee
Retirement Income Security Act, Americans with Disabilities Act, or any other
federal, state, or local legislation or common law relating to employment or
discrimination in employment or otherwise.

Notwithstanding the foregoing or any other provision hereof, nothing in this
Waiver and Release of Claims shall adversely affect (i) my rights under the
Plan; (ii) my rights to benefits other than severance benefits under plans,
programs, and arrangements of the Company or any subsidiary or parent of the
Company which are accrued but unpaid as of the date of my termination; or
(iii) my rights to indemnification under any indemnification agreement,
applicable law and the certificates of incorporation and bylaws of the Company
and any subsidiary or parent of the Company, and my rights under any director’s
and officers’ liability insurance policy covering me.

I acknowledge that I have signed this Waiver and Release of Claims voluntarily,
knowingly, of my own free will and without reservation or duress and that no
promises or representations have been made to me by any person to induce me to
do so other than the promise of payment set forth in the first paragraph above
and the Company’s acknowledgement of my rights reserved under the second
paragraph above.

 

Signature:                    

   Dated:                    

 

13



--------------------------------------------------------------------------------

Exhibit B

Employees Ineligible for Executive Severance Plan

[Reserved]

 

14